United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2499
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Marty Linn Crafton,                      *
                                         *   [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: March 26, 1998
                                Filed: April 15, 1998
                                    ___________

Before McMILLIAN, FLOYD R. GIBSON, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       An indictment charged Marty Linn Crafton with being a felon in possession of
a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). After a jury found him
guilty, the district court1 sentenced him to 210 months in prison. Crafton appeals his
conviction, and his counsel filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967), challenging the sufficiency of the evidence.




      1
        The Honorable Stephen M. Reasoner, Chief Judge, United States District Court
for the Eastern District of Arkansas.
       At trial, Crafton stipulated he had been convicted of a crime punishable by
imprisonment for a term exceeding one year; a number of witnesses testified they
observed Crafton holding a gun one evening during a scuffle at an Arkansas bar; and
the bar owner testified he took the gun from Crafton and gave it to the police. In
addition, an agent with the Bureau of Alcohol, Tobacco, and Firearms testified that the
gun had been manufactured in Massachusetts. Viewing this evidence in the light most
favorable to the verdict, we conclude the government met its burden of proof. See
United States v. Horsman, 114 F.3d 822, 824 (8th Cir. 1997) (elements of § 922(g)(1)
offense), cert. denied, 118 S. Ct. 702 (1998); United States v. Balanga, 109 F.3d 1299,
1301 (8th Cir. 1997) (standard of review). After reviewing the record for any
nonfrivolous issues in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), and
having found none, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-